UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1899


RICHARD COLEMAN,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; PASQUOTANK COUNTY, NORTH
CAROLINA; ROBERT TRIVETTE; KATHERINE CARTWRIGHT; EDGAR
BARNES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:20-cv-00350-RAJ-LRL)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Coleman appeals the district court’s order dismissing his civil action

without prejudice for improper venue. * We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. North

Carolina, No. 2:20-cv-00350-RAJ-LRL (E.D. Va. July 27, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        We conclude that the district court’s order dismissing Coleman’s action without
prejudice is an appealable final order. See Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (holding that dismissal without prejudice
may be final if no amendment to complaint can cure defect in plaintiff’s complaint).

                                             2